EXHIBIT 10.64

FIRST AMENDMENT

TO THE

CAPITALBANK

SALARY CONTINUATION AGREEMENT

DATED OCTOBER 17, 2002

FOR

JAMES A. LOLLIS

THIS FIRST AMENDMENT is adopted this 3rd day of March, 2008, effective as of
January 1, 2008, by and between CapitalBank, a state-chartered bank located in
Greenwood, South Carolina (the “Company”), and James A. Lollis (the
“Executive”).

The Company and the Executive executed the Salary Continuation Agreement on
October 17, 2002 effective as of September 1, 2002 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.3 “Code” means the Internal Revenue Code of 1986, and the implementing
Treasury Regulations, rulings and pronouncements thereunder, all as may be
amended from time to time.

Section 1.4 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.4 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. Medical determination of Disability may be
made by either the Social Security Administration or by the provider of an
accident or health plan covering employees of the Company. Upon the request of
the plan administrator, the Executive must submit proof to the plan
administrator of the Social Security Administration’s or the provider’s
determination.

The following Section 1.10a shall be added to the Agreement immediately
following Section 1.10:

 

1.10a “Specified Employee” means a service provider who, as of the date of the
service provider’s Termination of Employment, death or Disability, is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Company, which determination shall be made in accordance with
Section 409A of the Code, but only if any stock of the Company is publicly
traded on an established securities market or otherwise.



--------------------------------------------------------------------------------

Section 1.12 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.12 “Termination of Employment” means the termination of the Executive’s
employment with the Company for reasons other than death or Disability. Whether
a Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Executive would perform after such date (whether as an
employee of the Company or in another capacity) would permanently decrease to no
more than 20 percent of the average level of bona fide services performed
(whether as an employee of the Company or in another capacity) over the
immediately preceding 36-month period (or the full period of services to the
Company if the Executive has been providing services to the employer less than
36 months). The determination of whether a Termination of Employment has
occurred shall be made in accordance with Section 409A of the Code.

Sections 2.3, 2.3.1 and 2.3.2 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

2.3 Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Agreement.

 

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
Lump-sum Benefit set forth in Schedule A for the Plan Year ending immediately
prior to the date on which the Disability is determined to have occurred (except
during the first Plan Year, the benefit is the amount set forth for Plan Year
1), determined by vesting the Executive in 100 percent of the Accrual Balance.
Any increase in the annual benefit under Section 2.1.1 shall require the
recalculation of Schedule A.

 

2.3.2 Payment of Benefit. The Company shall pay the Accrual Balance to the
Executive in a lump sum within 90 days following the date on which such
Disability is finally determined.

The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:

 

2.5

Restriction on Timing of Distributions. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Employment may not commence earlier than six (6) months
after the date of such Termination of Employment, or if earlier, the date of
death. Therefore, in the event this Section 2.5 is applicable to the Executive,
any distribution which would otherwise be

 

1



--------------------------------------------------------------------------------

 

paid to the Executive within the first six months following the Termination of
Employment shall be accumulated and paid in a lump sum on the first day of the
seventh month following the Termination of Employment, or, if earlier, within
sixty (60) days from the date of the Executive’s death. All subsequent
distributions shall be paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the Executive’s vested Accrual Balance as shown on Schedule A, a distribution
shall be made as soon as is administratively practicable following the discovery
of the plan failure.

 

2.7 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the election is
made.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code.

 

7.2 Plan Termination Generally. The Company may unilaterally terminate this
Agreement at any time. Except as provided in Section 7.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 2 or Article 3.

 

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if the Company terminates this Agreement in the
following circumstances:

 

  (a)

Upon the Company’s termination and liquidation of the Agreement pursuant to
irrevocable action taken within thirty (30) days before, or twelve (12) months
after a change in the ownership or effective control of the Company, or in the

 

2



--------------------------------------------------------------------------------

 

ownership of a substantial portion of the assets of the Company as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions are made no
later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially
similar to the Agreement are terminated so the Executive and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s termination and liquidation of the Agreement within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court provided that the amounts
deferred under the Agreement are included in the Executive’s gross income in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received): (i) the calendar year in which
the Agreement terminates; (ii) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination and liquidation of this and all other
non-account balance plans (as referenced in Section 409A of the Code) provided
that (i) such action does not occur proximate to a downturn in the financial
health of the Company; (ii) all distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and (iii) the Company does not adopt any new non-account balance
plans for a minimum of three (3) years following the date of such termination;

the Company may distribute the vested Accrual Balance as shown on Schedule A,
determined as of the date of the termination of the Agreement, to the Executive
in a lump sum subject to the above terms.

The following Sections 8.11 and 8.12 shall be added to the Agreement immediately
following Section 8.10:

 

8.11 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

8.12 Rescission. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect provided the change in the terms of the plan is
rescinded by the earlier of a date before the right is exercised (if the change
grants a discretionary right) and the last day of the calendar year during which
such change occurred.

 

3



--------------------------------------------------------------------------------

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
First Amendment.

 

Executive:       Capital Bank

/s/ James A. Lollis

    By  

/s/ R. Wesley Brewer

James A. Lollis     Title   CFO

 

4